Case 1:18-cv-00411-PKC-MMH Document 40 Filed 11/06/19 Page 1 of 2 PageID #: 927
                                                                                     FILED
     Morgan Lewis                                                                 IN CLERK'S OFFICE
                                                                            U.S. DISTRICT COURT E.D.N.Y.

                                                                            ■k    NOV 0 6 2019           A

                                                                              BROOKLYN OFFICE


 Liliya P. Kramer
 Associate
 212.309.6025
 liflya.kramer@morganlewis.com




 October 18,2019


 Attn: Clerk's Office
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

          Re:        Change of Address

 To whom it may concern:

 I am admitted in the Eastern District of New York and am no longer active on the below cases:

 Knights V. City University of New York et al - 1:19-cv-00480
 Sosa V. New York City Department of Education et al - 1:2018cv00411
 Wilson V. City of New York et al - 1:19 - cv-03362

 I was formerly associated with:
 New York City Law Department
 100 Church Street
 New York, New York 10007

 I am now associated with:
 Morgan, Lewis & Bockius
 101 Park Avenue
 New York, New York 10178

 Please contact me at 212-309-6025 if you have any questions.


                f/' I / ' X / . "
                       ^   V i



 Liliya Kramer

                                                  Morgan, Levris & Bockius LLP

                                                  101 Park Avenue
                                                  New York, NY 10178-0060            O +1.212.309.6000
                                                  United States                      O +1.212.309.6001
                                                                                                                        CO
                                                                                                                        a>
                                                                                                                        o
                                                                                                                        Ir-   ZSP 10178
                                                                                                                        (f)
                                                                                                                              02
                                                                                                                        U.    0000363020 GClr 23 20^9
Case 1:18-cv-00411-PKC-MMH Document 40 Filed 11/06/19 Page 2 of 2 PageID #: 928




                                                                                    Morgan Lewis
                                                                                    101 Park Avenue
                                                                                    N^v^^YPik^NY 10178-0060
                                                                                              1-1260      JG   76563
                                                                                  TO:
                                                                                                       CLERK'S OFFICE
                                                                                        UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF NEW YORK
                                                                                               225 CADMAN PLAZA EAST
                                                                                            BROOKLYN,NEW YORK 11201
